REQUESTED BY: William J. Edwards, Deputy Director, Nebraska Department of Motor Vehicles.
If there are no regulations issued by the Department of Roads or by local authorities as provided in section60-2013, 1977 Supp., may snowmobiles be operated on public thoroughfares?
Yes.
The registration and operation of snowmobiles is covered by section 60-2001 to section 60-2023, R.R.S. 1943, as amended. Section 60-2013, 1977 Supp., provides in part that:
   "(1) No person shall operate a snowmobile upon any public way, shoulder, or inside bank or slope of any street or highway or highway right-of-way except as provided in sections 60-2001 to 60-2023. Subject to regulation by the Department of Roads and by local authorities, in their respective jurisdictions, a snowmobile may be operated on the roadways of any street or highway, on the right-hand side of such roadway and in the same direction as the highway traffic; . . ."
The permissive language of section 60-2013, 1977 Supp., allows operation of a snowmobile on any roadway or street in the same direction as highway traffic as long as such operation is in compliance with the standards of sections 60-2001
to 60-2023 and with any regulations which the Department of Roads or local authorities may have promulgated. If no regulations have been issued by either of the aforementioned authorities, then snowmobile owners and operators need only comply with the provisions of Article 20.